Applicant’s After-Final Amendment filed February 2, 2022 has been received and entered into the present application. 
	Claims 13-21 remain pending and under examination. 
	Claims 13-21 are amended.

EXAMINER’S COMMENT/REASONS FOR ALLOWANCE
	In reply to the rejection of claims 14-15, 17-18 and 20-21 under 35 U.S.C. §112(b) (pre-AIA  second paragraph), as set forth at p.5 of the previous Office Action dated January 20, 2022, Applicant now amends claims 14-15, 17-18 and 20-21 to correct the phrase “wherein the mitoriboscin compound comprises” to now recite “wherein the mitoriboscin compound is”, thereby clarifying that the referenced mitoriboscin compound is a compound of the recited chemical structure (and not a smaller part of a larger structure thereof). Accordingly, the rejection is now hereby withdrawn.
	In reply to the rejection of claim 13 under 35 U.S.C. §112(b) (pre-AIA  second paragraph), as set forth at p.5-6 of the previous Office Action dated January 20, 2022, Applicant now amends claim 13 to remove the limitation directed to “alkane-based derivatives”. Accordingly, the rejection is now hereby withdrawn. 
	In reply to the rejection of claims 13, 16 and 19 under 35 U.S.C. §112(b) (pre-AIA  second paragraph), as set forth at p.6 of the previous Office Action dated January 20, 2022, Applicant now amends claims 13, 16 and 19 to remove the limitation directed to “one or more mitochondrial targeting signals”. Accordingly, the rejection is now hereby withdrawn. 
	In reply to the rejection of claims 16-18 under 35 U.S.C. §112(b) (pre-AIA  second paragraph), as set forth at p.6 of the previous Office Action dated January 20, 2022, Applicant now amends claim 16 to specifically recite that the patient of the recited method is “a cancer patient”, thereby clarifying the need of the recited patient. Accordingly, the rejection is now hereby withdrawn. 

	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

	Claims 13-21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
February 9, 2022